Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 17/007,357 filed on February 11. 2022.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel claim 2.

Reasons for Indicating Allowable Subject Matter
5.	Claims 1, 3, 5-6, 10-16, 19-24 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:

....
a thickness of the first bonded portion is less than a thickness of the first loop portion, and a width of the first bonded portion is greater than a width of the first loop portion” in combination with the rest of claim limitations as claimed and defined by the applicant.

Claim 11: the prior art of record alone or in combination neither teaches nor makes obvious a method semiconductor device, comprising:
....
a thickness of each of the plurality of first bonded portions is less than a thickness of the first loop portion, and a width of each of the plurality of first bonded portions is greater than a width of the first loop portion” in combination with the rest of claim limitations as claimed and defined by the applicant.

Claim 16: the prior art of record alone or in combination neither teaches nor makes obvious a wire bonding method, comprising:
....
after the first bonded portion is formed, moving the bonding tool away from the electrode pad and then toward the electrode pad to join the bonding wire in the bonding tool to the electrode pad again; moving the bonding tool in the first direction while the bonding wire is joined to the electrode pad to form a second bonded portion bonded to the electrode pad” in combination with the rest of claim limitations as claimed and defined by the applicant.

7.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a method for fabricating a semiconductor device/wire bonding method in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claims 1, 11 and 16 are allowable. Since the independent claims 1, 11 and 16 are allowable in combination with all the remaining limitations of the independent claims, therefore, the dependent claims 3, 5-6, 10, 21-22 of the independent claim 1, the dependent claims 12-15, 23 of the independent claim 11, and the dependent claims 19-20, 24 of the independent claim 16 are also allowable, respectively.
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claims 1, 11 and 16 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claim, the independent claims 1, 11 and 16 are deemed patentable over the prior art.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819